Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 1 of 6




                               DECLARATON OF JOHN VAN WU

 I, John Van Wu, am over the age of 18 and fully competent to make the following declaration:

 (1)I am 51 years old. I suffer from chronic lung disease with Asthma, and must use 2 types of
 medication inhalers 2 to 3 times a day. I also have Type 2 Diabetes Mellitus, high blood
 pressure, and high lipidemia with an increased risk of Coronary Artery Disease (CAD). Since
 my incarceration, I have been treated for respiratory infection 4 times. In the event I contract
 COVID-19, it is likely this severe virus will result in DEATH. Memorandum from Attorney
 General William Barr to Director of Bureau of Prison, Prioritization of Home Confinement as
 Appropriate in Response to COVID-19 Pandemic (March 26, 2020). Subsequent to the
 Attorney General's Memorandum on May 8, 2020, the DOJ acting Assistant Director of the
 Correctional Program Division and the Assistant Director of Reentry Service Division issued a
 memorandum for Chief Executive Officers/Wardens about home confinement. "In our continued
 effort to protect the health and safety of staff and inmates during the COVID-19 Pandemic, it is
 imperative to review at-risk inmates for placement on home confinement". Inmates for whom
 the B.O.P./Warden has refused to file such a motion may now file their own 18 U.S.C.
 3552(c)(1)(A) motion with the {original sentences court} when the B.O.P./Warden has either
 denied their request or after 30 days have passed without a decision.

 2) I have compiled proof of evidence in this matter to show that I have exhausted full
 Administrative Remedies. On April 2, 2020, I sent a handwritten letter to the Warden seeking
 compassionate release and transfer to home confinement due to my existing medical illnesses
 and high risk of mortality upon contracting COVID-19 (See Exhibit A). On April 10, 2020, I sent
 a follow-up "Inmate Request to Staff" to the Warden, Administrative Director Thomas, Assistant
 Warden Tuckers, and Case Manager Cedeno seeking compassionate release. On May 3,
 2020, receiving no response after the 30 days had passed, I typed a letter to the Warden
 explaining in detail my medical illnesses in support of a request for compassionate release. I
 have also filed BP-229 (9) Administrative Remedy after the Warden's denial letter. But this was
 not until the Warden’s denial letter was requested upon by the prosecutor and sent to my legal
 counsel. On May 19, 2020, I followed up with filing BP-230 (13) given from the regional director.
 After receiving the Administrative Remedy denial letter on June 4, 2020, I filed a final remedy to
 the Regional Director of the Federal Bureau of Prison at North Central Regional Office Gateway
 Complex, Tower II, 8th floor, 400 State Avenue, Kansas City, Kansas 66101-2497. Thus, I have
 proven that I have fully exhausted all Administrative Remedies on June 15, 2020. I trust that
 what I have stated will satisfactorily address the argument of failure to exhaust administrative
 remedies and that the court will address the substance of the issues raised and grant
 compassionate release and/or home confinement as the court deems best under the
 circumstances.

 3) The question we should consider is: Should we wait until COVID-19 arrives at the door, at
 which point it would be demonstrably too late, before we begin to take precautionary action? In
 my specific situation, the threat is particularly devastating. It has come to my knowledge that
 the B.O.P. has over 136,000 federal inmates under custody, of which over 8,000 inmates have


                                                 1                        Replacement Exhibit A
                                                                          to Renewed Motion for
                                                                          Compassionate Release
Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 2 of 6




 contracted COVID-19, and more than 100 cases within the federal prison population have
 resulted in death. Furthermore, I am aware of the fact that there are more than 3,000 active
 cases spreading across 85 B.O.P. facilities, including the FCI/FPC Englewood facility where I
 am currently incarcerated. It has been complete chaos since COVID-19 began to spread inside
 FDC/FCI Englewood. Currently, there are 7+ inmates who have contracted COVID-19 and over
 90 inmates at FDC who are currently under quarantine. These numbers are from Medical Staff
 Cordova’s response when the inmates questioned him about the situation at the medication/pill
 line on July 13, 2020. According to conflicting reports from the BOP.gov website, there are only
 5 reported inmates experiencing active COVID-19 symptoms, not the 7 inmates reported by
 nurse Cordova. This shows that there are discrepancies in the B.O.P.’s reporting. Please refer
 to Journal of American Association on July 10, 2020. I have requested to be tested for COVID-
 19 on 3 separate occasions but the staff refuses to perform the test. They state that the
 facility’s policy says that there are not enough testing kits for inmates, unless the inmates are
 symptomatic. In that light, other facilities, where wide-spread testing has occurred, have shown
 that the infection rate has reached upward to 75% more than the normal population. Therefore,
 one should not put much faith in the B.O.P. numbers and much less on its claim that it can
 contain the virus in the B.O.P., overall or in this facility specifically. Additionally, the New York
 Times has reported that the spread of COVID-19 in U.S. penal institutions was up 74% from
 May to June.

 As of right now, while I am writing this to you, COVID-19 cases are once again on the rise in our
 nation, with 45 states making it mandatory to wear masks. The Englewood facility has two (2)
 components, the FCI and the FPC. Camp personnel routinely work at both facilities. As such, it
 is not inconceivable that one or more B.O.P. personnel could contract the virus outside or from
 other parts of the facility and bring such to the camp. The so-called "reasonable and effective
 steps..." have proven to be ineffective at other B.O.P. facilities and likewise ineffective at other
 parts of the facility, and COVID-19 WOULD UNDOUBTEDLY SPREAD ONCE IT ARRIVES AT
 THE CAMP ITSELF. Medical experts such as Dr. Fauci and the CDC have stated correctly that
 this prison environment is like a "Petri dish", very favorable to the spread of the virus.

 I am currently in a facility where I am in constant contact with over 100+ inmates within my
 vicinity and B.O.P. personnel on a daily basis without any possibility of social distancing or PPE.
 As I have stated earlier, B.O.P. personnel go back into the community everyday and work at
 other parts of the facility where there have been numerous positive cases of the virus. Under
 home confinement/Compassionate Release, I will be able to maintain social distancing and will
 be in considerably more control of the people I am in contact with preventing me from the
 possibility of DEATH. This brings us to a related critical point, which may literally mean the
 difference between life and death: the inadequate medical care provided at the facility. The
 B.O.P. has no credible plan to deal with an outbreak at any of its facilities as evidenced by the
 outbreaks and concomitant fatalities that have occurred at Oakdale, Elkton, Lompoc, Fort
 Worth, and other facilities where the virus has spread like wildfire once it has secured a
 foothold.




                                                   2
Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 3 of 6




 If someone is sick or has a fever, they need to fill out a COP-OUT request form. Then they
 have to wait at least 4 to 7 days or longer to receive an appointment, depending on how full the
 schedules of Dr. Oba’s 2 nurses or his 2 medical assistants are. To see Dr. Oba, we have to
 wait longer than 7 weeks to get an appointment (see attached COP-OUT form). After you have
 been seen by a health care provider and they check that you have a fever, the staff
 automatically puts the inmate into isolation but refuses to conduct a COVID-19 test unless the
 inmate is symptomatic or severely ill. This makes it intimidating to the inmatest to report their
 sickness, unless they are symptomatic, because they would have to face isolation.

 At the FCI/FPC Englewood facility, a single town hall meeting was held on April 2, 2020
 concerning the spread of the COVID-19 infection. The meeting took place at the Camp meeting
 room where B.O.P. personnel informed that in the event an inmate contracts COVID-19:

        1) Inmate would be quarantined in a separate room for 14 days, yet share the same
        recycled air vent and central HVAC with the rest of the 100+ inmates at the Camp.
        2) Inmate will be given water or IV fluid for hydration as needed.
        3) Inmate will be given basic anti-inflammatory medication like Ibuprofen or Naproxen for
        fever or pain.

 There are no medical treatments or plans on the part of the B.O.P. to send inmates to the
 hospital in the event they are positive of a COVID-19 infection or symptomatic. There is also no
 other credible plan to provide effective treatment to infected inmates. In my case, it might as
 well represent a death sentence given my highly elevated risk due to my medical conditions and
 the close quarters in which 3 to 5 inmates are kept in each cell.

 Everywhere we go, we are all in close proximity with one another, so staying socially distant is
 impossible. This is true throughout the facility—next to the phones; near the computers; in the
 dining hall, the TV room, the showers, and even the hallways we all walk through. All the beds
 are placed either right next to one another or are bunk beds, so we are not physically able to
 maintain distance within our cells. There are only 4 phones and 6 computers shared by
 everyone, and these devices are not cleaned in between uses. Both the phones and the
 computers are less than 2 feet apart from each other and are always in constant use. Also, in
 order to use these devices, we must wait in a long line, and therefore it is not possible for me
 and the other inmates to practice social distancing.

 When I was transferred to Englewood Camp, B.O.P. provided me with a generic bar of soap.
 And 2 weeks later, I ran out of soap. I requested for an additional soap bar, but I was told by
 the B.O.P. personnel that I would have to purchase my own at the commissary. There are no
 dispensers for soap or hand sanitizer anywhere in the unit. Furthermore, in order for me to
 receive my necessary medication, I must wait at least 4 weeks. Therefore, I am left to suffer
 through my medical conditions or illnesses without any medication. The B.O.P. is not doing
 anything in particular to protect people with high risk comorbidity. Nothing is being done to
 separate people who are older or with higher risk conditions, such as myself. They have only




                                                 3
Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 4 of 6




 sent out memos telling inmates to maintain social distancing and to wash our hands. I am sure
 they know that this is impossible at the Englewood Camp.

 Everyday over 100+ inmates line up in the hallway, which is 4 feet in width, bunched up right
 behind each other to pick up our breakfast, lunch and dinner. There is no social distancing.
 Food is packaged in a paper bag or in a white styrofoam disposable box. There is no place
 where we can eat without bumping right up against each other. Additionally, there are no plastic
 shields between the B.O.P. staff and inmates during meal distribution or medication distribution.
 On many occasions, the B.O.P. staff did not wear a mask or PPE, and they would come within 3
 or less feet of distance with inmates. The poor ventilation and filth in the vents has not been
 cleaned. Our cell measures 8 by 11 feet, each containing 3 bunk beds for 3 to 5 men. In this
 space, there is no way for us to keep the six foot distance. Our beds are so close and stacked
 on top of each other that we are overcrowded into these rooms like cattle.

 Moreover, without belaboring the point, it is well known that the medical care provided at the
 Englewood facility is less than optimal. This is a reflection of the under-qualified medical staff at
 the facility along with B.O.P. policy of not expending resources on medical care for inmates. For
 example, within a few months of arriving at the Englewood facility, an inmate Lucero died in his
 room for lack of adequate medical care. After considerable delay in taking the inmate to the
 hospital, he was finally hospitalized and diagnosed with a bleeding ulcer and possible stomach
 cancer. He was not allowed to stay in the hospital for a full evaluation, because it is B.O.P.
 policy not to expend resources on extended hospital stays for inmates. Within two (2) weeks of
 being brought back, he bled out of both ends in his room and died. B.O.P. personnel called an
 ambulance, unsuccessfully tried to revive him, and then put him in the ambulance even though
 he was already dead. Medical staff pronounced him dead in the ambulance in the parking lot of
 the facility. Thus, it could be said that he died en route to the hospital. This charade was in
 conformity with B.O.P. policy of keeping down the number of reported deaths at B.O.P. facilities.

 Likewise, an elderly inmate (Edward Lee Donnes #02911-046) recently went to Sick-Call for an
 abscessed tooth that had gone untreated for several weeks. Edward had been cleaning and
 maintaining the FDC facility where the 90 inmates are under quarantine. Within the next day of
 returning from the FDC, Edward was coughing up and excreting blood. Notwithstanding that his
 jaw and mouth were swollen due to the infection, he was berated, ignored and sent back to his
 room. Less than 12 hours later, he had a massive Heart Attack and had to be taken
 immediately to the hospital for open heart surgery. The untreated infection in his mouth had
 spread through his body. He is still in the ICU, but we do not know the results of the operation
 or his possible return date to the Camp facility. No one at Englewood is willing to be transparent
 and update us about what has happened to Edward. There are several other examples, but I
 do not want to belabor the point. The issue is that contrary to B.O.P. priorities, I have legitimate
 reasons to fear for my life due to COVID-19 and the lack of medical care provided at the
 Englewood Facility. Given the demonstrated lack of adequate medical care and time delay,
 which takes several months to see a doctor or even get a blood test, to keep me incarcerated
 here under the current medical condition is akin to playing Russian Roulette with my life. These
 are just a few of the 30 other medical negligence at the Englewood Facility.


                                                  4
Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 5 of 6




 Lastly, I would like to share my day-to-day experience of what it has been like with COVID-19 at
 Englewood. When the guards come to work they must go through a temporary checkpoint,
 which I can see from my window. For the most part there is some staff there to take their
 temperature. However, when there is a shift change and no guard is on duty at 8 AM and 4 PM,
 the staff would pass the checkpoint without a temperature check. There are several spots
 around the compound where the staff can get in without going through a checkpoint. On
 another note, the inmates that are being released or transferred to a halfway house would be
 transported by a camp inmate to a drop off point at the airport, the Greyhound bus station, or a
 halfway house. This inmate would interact with the public and the community then return back
 to our facility. Because of this interaction, they could potentially infect the rest of the camp
 inmates.

 It is a tragedy to see that some staff members do not wear gloves or a mask when giving out
 Insulin and medications to inmates. I try to avoid contact with most of the staff when they come
 into our cells, yet 2 staff members would come into the room and do counts at 10 AM, 4PM, 9
 PM, midnight, 3 AM and 6 AM which is unavoidable. There are also camp inmates who go to
 the FDC to work. They would clean the bathrooms and common area, mop the floor, and cook
 food in close contact with inmates who have tested positive for COVID-19, and the working
 camp inmates would be exposed to the same air ventilation.

 4) At FCI/FPC Englewood, there have been little measures taken to quarantine the inmates that
 are haphazardly, at best and at worst, providing a false sense of security to the staff and
 inmates thereby enabling the virus to spread more easily upon outbreak. On July 18, 2020,
 Englewood personnel provided us with three new masks. This heightens my concern about
 COVID-19 within the facility, as why would they hand out masks unless the issue has gotten
 more serious. The poor and non-existent medical treatment at Englewood consist of too many
 violations under the quarantine measure to count. Health service here is already overwhelmed
 with chronically ill inmates at the Englewood facility such that I cannot get timely medical care.
 It is clear that the understaffing has its hands full with more than a thousand inmates behind
 bars who need constant medical attention with only 1 physician, 2 nurses, and 2 medical
 assistant staff to provide them with medical care. In the alternative, should the institution be
 unable to place me in the Priority Group of Camp non-violent inmates being transferred to home
 confinement due to understaffing, then I would request a Reduction in Sentence (RIS) motion
 be granted on my behalf by B.O.P. pursuant to 18 U.S.C. 3582(c)(1)(A)(i) due to the
 [extraordinary and compelling circumstances] of the COVID-19 Pandemic and the extremely
 high risk of mortality I will face if infected. These extraordinary and compelling circumstances
 were unforeseen, even unforeseeable at sentencing and due to the “Petri dish” conditions in
 prison, I ask that you warrant a (RIS) Motion for Compassionate Release to be granted on my
 behalf. It would be devastating to my 4 young children if I were to contract COVID-19 and DIE,
 leaving them fatherless.

 Your Honor, I have accepted responsibility for my past and I have been a model inmate at
 Englewood facility for the past 15 months that I have served. The B.O.P. has recently released


                                                 5
Case 1:18-cr-00293-RBJ Document 176-1 Filed 07/26/20 USDC Colorado Page 6 of 6




 that my Pattern Scoring was less than zero (0). Through data, the B.O.P. used scientifically
 based factors that predicts inmates, like myself, with low or no risk of recidivism. I am part of an
 Impact program for my fellow inmates at the Englewood facility and also volunteer my time for
 the Inmate Suicide Prevention Program (see attached certificate). I also promote an inmates’
 education program and help inmates prepare for reentry into the community. I am not trying to
 minimize my sentencing, but I am asking that you and the B.O.P. look at all the information and
 my conduct during prison and what has been documented of me in the B.O.P. and give me an
 opportunity to return to my family, so that I can continue to be a productive citizen to my
 community. I also ask that you take into consideration the family I could lose from the COVID-
 19 Pandemic and the time that I have lost with my children missing my daughter's 15th and 16th
 Birthday celebration and all of her accomplishments, since I have entered prison. I understand
 that you and I are both experiencing this global pandemic at the same time, so I ask that you
 sympathize with me under the extraordinary and compelling circumstances we are all going
 through. I humbly ask that you look with favor upon my petition and grant for compassionate
 release and reduction in sentence, thereby saving my life and returning me to my loving family
 and my community. I thank you greatly for your kind consideration of this petition and release
 me to home confinement to protect my health and well-being.

 Most Gratefully,

 /s/ John Van Wu (by consent)
 _____________________________
 JOHN VAN WU# 44803-013




                                                  6
